8/25/2020      Case 20-10649-amc                  Doc 35-2
                                                    2014        FiledSport
                                                         Buick Encore 08/25/20           Entered
                                                                           Utility 4D Trade In Values 08/25/20      11:12:48
                                                                                                      | Kelley Blue Book                Desc
                                                           Exhibit B Page 1 of 6




                   Home / What's My Car Worth / Category & Style / Options & Condition / Sport Utility 4D




                                                                                      Standard 8" diagonal color touch-     BUILD & PRICE
                                                                                      screen with Apple CarPlayTM
                                                                                      compatibility.*
                                                                                                                          REQUEST A QUOTE
                  2020 ENCORE
                                                                                      *Important Info
                                                                           Advertisement


   My Car's Value
   2014 Buick Encore
   Sport Utility 4D
   near Elkins Park, PA 19027
   Mileage: 60,000
   Edit Options
   4.4       (123 Ratings)   Write a review                                                                                                 Advertisement




             Recalls: 5 Recalls Found




             Next Service: 67,500 miles




         1    Compare Your Values
      Use these values to help make a con dent decision on whether to sell, trade or donate your car.


      Instant Cash Offer            Trade-in         Private Party          Donate Your Car




                                                                        Trade-in Range
                                                                    $8,002 - $9,325
                                                                         Trade-in Value
                                                                            $8,664




                                                        Important info
                                                        & de nitions


                                                            Condition:         Good

                                                      Valid for ZIP Code 19027 through 08/25/2020
                                                          Ad




                                                                                               Popular Now

https://www.kbb.com/buick/encore/2014/sport-utility-4d/?condition=good&intent=trade-in-sell&mileage=60000&modalview=false&options=6388506%7…                1/6
8/25/2020       Case 20-10649-amc                   Doc 35-2
                                                      2014        FiledSport
                                                           Buick Encore  08/25/20          Entered
                                                                             Utility 4D Trade In Values 08/25/20      11:12:48
                                                                                                        | Kelley Blue Book                     Desc
                                                             Exhibit
                                                                  4.4
                                                                        B    Page
                                                                         (123 Ratings)
                                                                                       2  of 6
                                                                         Write a review




    2
             Start the Trade-in Process Online
             Stay safe at home while getting a no-obligation quote for your next car.


             You're Interested In:                                                                                                           Your Trade-in:
             2020 Buick Encore                                                                                                               2014 Buick Encore
             Change Vehicle                                                                                                                  Change Vehicle


             Choose up to 3 dealers                      Change ZIP Code

             Compare prices from three local dealers.


                  O'Neil Buick-GMC Inc.                              Peruzzi Buick GMC, Inc.                           Burns Buick GMC
                                                                                                                                                     Advertisement
                  869 W Street Rd                                    156 Lincoln Hwy                                   500 W ROUTE 70
                  Warminster, PA 18974                               Fairless Hills, PA 19030                          Marlton, NJ 08053
                  10 miles away                                      16 miles away                                     16 miles away




                                    1           2    3           4                                                          Get My Free Quotes




    3     Shop for Your Next Car - What Can I Afford?
        Estimated Trade-in Amount                                                      Vehicles in Your Price Range
        $8,664
                                                                                       2020 Buick Encore
        Desired Monthly Payment *                                                      E cient & nimble.
        $400
                                                                                       Shop Encore
        *This field is required.


        Terms (months)
        60


        Interest Rate (%)
                                                                                                2019 Volvo XC40                        2019 Lexus UX
        3.19
                                                                                                 Est. $394/mo*                          Est. $390/mo*

        Outstanding Loan Balance
                                                                                          2019 Mercedes-Benz GLA                    2018 Jaguar E-PACE
        $0
                                                                                                 Est. $387/mo*                          Est. $387/mo*

        Additional Down Payment
        $0



                                    Calculate
                                                                                       *Based on the Blue Book® Fair Purchase Price (click vehicle to see) for 60
                                                                                       months, 3.19% APR, and Estimated Trade-in Amount. Taxes and Fees not
                                                                                       included. For illustrative purposes only and not an offer/commitment to
                                                                                       provide credit or financing.
                                        Up to
        Price Range                     $30,820
                                                            Ad




                                                                                                        Popular Now

https://www.kbb.com/buick/encore/2014/sport-utility-4d/?condition=good&intent=trade-in-sell&mileage=60000&modalview=false&options=6388506%7…                         2/6
8/25/2020    Case 20-10649-amc               Doc 35-2
                                               2014        FiledSport
                                                    Buick Encore 08/25/20           Entered
                                                                      Utility 4D Trade In Values 08/25/20      11:12:48
                                                                                                 | Kelley Blue Book          Desc
                                                      Exhibit B Page 3 of 6
       Available for Down Payment            Total Down Payment
               $8,664                            $8,664




                                                                                    Advertisement

                                                                                                                                 Advertisement




                                                                                    Advertisement




                                                                                    Advertisement
                                                    Ad




                                                                                            Popular Now

https://www.kbb.com/buick/encore/2014/sport-utility-4d/?condition=good&intent=trade-in-sell&mileage=60000&modalview=false&options=6388506%7…     3/6
8/25/2020     Case 20-10649-amc               Doc 35-2
                                                2014        FiledSport
                                                     Buick Encore 08/25/20           Entered
                                                                       Utility 4D Trade In Values 08/25/20      11:12:48
                                                                                                  | Kelley Blue Book          Desc
   Change Vehicle                                      Exhibit B Page 4 of 6

   Get the best deal on a new car!
   Compare prices from three local dealers.      Change ZIP Code

        O'Neil Buick-GMC Inc.                            Peruzzi Buick GMC, Inc.                      Burns Buick GMC
        869 W Street Rd                                  156 Lincoln Hwy                              500 W ROUTE 70
        Warminster, PA 18974                             Fairless Hills, PA 19030                     Marlton, NJ 08053
        10 miles away                                    16 miles away                                16 miles away




                        1      2       3        4                                                          Get My Free Quotes


   Featured Partners
                                                                                                                                 Advertisement

      Give                                            Pre-qualify                                    Shopping
      Buyers                                          for Auto                                       for Auto
      Con dence                                       Financing                                      Insurance?
      Show them a clean
                                                      Pre-qualify for an                             Get great car
      AutoCheck vehicle
                                                      auto loan with no                              insurance that is also
      history report.
                                                      impact to your credit                          a great value from
                                                      score.                                         State Farm.

                         Get Your Report                                      Get Started
                                                                                                                      Get Free Quote




    FAQ                                                                     Advertising



    Contact Us                                                              Media



    Don't Sell My Info                                                      Site Map



    About Us                                                                KBB Brazil



    Careers                                                                 KBB Canada



    Corporate
                                                    Ad




                                                                                            Popular Now

https://www.kbb.com/buick/encore/2014/sport-utility-4d/?condition=good&intent=trade-in-sell&mileage=60000&modalview=false&options=6388506%7…     5/6
8/25/2020    Case 20-10649-amc               Doc 35-2
                                               2014        FiledSport
                                                    Buick Encore 08/25/20           Entered
                                                                      Utility 4D Trade In Values 08/25/20      11:12:48
                                                                                                 | Kelley Blue Book           Desc
                                                      Exhibit B Page 5 of 6
                                                presented by


                 Research this Popular Car




                          2020 Buick Encore
        Build & Price                     Request A Quote


   Dealer Home Services: We Come To You
                                                                                                                                 Advertisement


                                                                 Video Walkaround



                                                                Test Drive at Home



                                                                Local Home Delivery




   Maintenance from Your Door
   Need maintenance or repair on your current car? A dealer will pick up your vehicle, perform repairs or maintenance services and
   bring it back to you. It delivers peace of mind and keeps your car running its best.


                                                          Search Local Providers



   Trade Up to a New Car
                                                           Sponsored by



                2020 Buick Encore                   2020 Buick Enclave         2020 Buick Envision         2020 Buick Regal
                Ef cient & nimble.                                                                            Sportback
                   Shop Encore                           Est. $605/mo*            Est. $516/mo*              Est. $388/mo*




   New Car Price Quote
   2020 Buick Encore
                                                    Ad




   Base Style                                                                               Popular Now

https://www.kbb.com/buick/encore/2014/sport-utility-4d/?condition=good&intent=trade-in-sell&mileage=60000&modalview=false&options=6388506%7…     4/6
8/25/2020     Case 20-10649-amc                      Doc     35-2
                                                          2014           FiledSport
                                                                 Buick Encore    08/25/20          Entered
                                                                                     Utility 4D Trade In Values 08/25/20      11:12:48
                                                                                                                | Kelley Blue Book              Desc
                                                                   Exhibit      B    Page      6  of 6
   © 1995-2020 Kelley Blue Book Co.®, Inc. All rights reserved. Copyrights & Trademarks | Terms of Service | Privacy Policy | Linking Policy   | Ad Choices




                                                                                                                                                     Advertisement
                                                           Ad




                                                                                                         Popular Now

https://www.kbb.com/buick/encore/2014/sport-utility-4d/?condition=good&intent=trade-in-sell&mileage=60000&modalview=false&options=6388506%7…                         6/6
